UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6967


DONALD ADAM PENROD,

                Petitioner - Appellant,

          v.

DON QUICK, Adams County District Attorney; CAROL CHAMBERS,
Arapahoe County District Attorney,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:11-hc-02012-D)


Submitted:   December 15, 2011            Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Adam Penrod, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donald Adam Penrod appeals the district court’s order

denying    relief    on   his    “Independent    Action     to    Enjoin      a   Void

Judgment      Procured    by   Gross   ‘Fraud   on   the    Court.’”       We      have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                       Penrod

v.   Quick,    No.   5:11-hc-02012-D      (E.D.N.C.    June      22,   2011).        We

dispense      with   oral      argument   because     the     facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2